Ms. Beverly Joe Vaughn c/o Arkansas State Revenue Office 2308 S.E. 28th Street, Suite #15 Bentonville, Arkansas 72712
Dear Ms. Vaughn:
I am writing in response to your request for an opinion, made pursuant to A.C.A. § 25-19-105(c)(3)(B) (Supp 2007), regarding whether the custodian's decision concerning the release of certain information specific to you from the Arkansas Administration Statewide Information System ("AASIS") is consistent with the Arkansas Freedom of Information Act ("FOIA).
The scope of my authority under the FOIA extends to evaluating the propriety of the custodian's decision with respect to personnel records and employee evaluation records. A.C.A. § 25-19-105(c)(3)(B)(i). Because you have not indicated which AASIS request you refer to, I am not clear what information has been requested under the FOIA. Further, because you have not indicated what decision the custodian has reached regarding the FOIA request, I can only explain the general principles the custodian should apply in such a situation.
In this regard, I have enclosed copies of two Attorney General Opinions that address very similar requests: Op. Att'y Gen. Nos. 2008-191 and 2007-070. My opinion has not changed since I issued these opinions. *Page 2 
Assistant Attorney General Ryan Owsley prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN MCDANIEL Attorney General
DM/RO:cyh
Enclosures
 *Page 1